 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.11
SERVICES AGREEMENT
 
THIS SERVICES AGREEMENT (the "Agreement") is made and entered into as of
December 31, 2010 (the "Effective Date") by and between China Bull Management,
Inc., a Nevada corporation ("Management Company") and China Bull Holding, Inc.,
a Nevada corporation ("Operating Company").
 
BACKGROUND
 
Management Company and Operating Company wish to establish an "arms length"
agreement for the provision of services to be provided to Operating Company by
Management Company.
 
Operating Company is in the business of  providing various corporate management
services primarily to Chinese companies operating  in the United States (the
“Business”).
 
Operating Company has requested Management Company to provide certain services
related to the operation of the Business and Management Company desires to
provide such services to Operating Company during the Term (as defined
hereinafter).
 
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
contained in this Agreement and for other valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, and intending to be legally
bound hereby, the parties hereto agree as follows:
 
1.    Services.   During the term of this Agreement, Management Company shall be
entitled to the use of Operating Company's present facilities, equipment,
information systems and files in order for Management Company to provide the
following services as it relates to the Business (the “Services”):
 
a.    Payroll.   All necessary payroll services, including the preparation and
filing of Form W-2 for each employee of the Business.  Operating Company shall
establish a bank account with funds sufficient to make payments for all amounts
paid out to the employees of the Business pursuant to this Section 1(a) and such
account shall be funded by Operating Company from the revenues generated by the
Business.   Management Company shall make all information relating to the
payment of such employee payroll available to Operating Company upon reasonable
request therefore.
 
b.  Accounting Services.   Management Company agrees to provide Operating
Company with accounting and financial assistance in closing the Business's books
consistent with the fiscal close periods and procedures established by Operating
Company.   Management Company shall also assist Operating Company in maintaining
financial statements for the Business, including preparation by Management
Company of balance sheets, profit and loss statements and a general ledger,
preparing tax returns and whatever additional accounting and financial services
as may reasonably be requested by Operating Company relating to the Business.
 
c.  Sales and Customer Service.  Management Company shall provide all sales and
customer service support for the Business including, without limitation,
obtaining orders for sales and marketing of products offered by Operating
Company and the supply of such products in connection with the operation of the
Business answering customer inquiries, referring return information and requests
to the appropriate personnel and such other functions as may be reasonably
requested by Operating Company.
 
 d.  Collection of Accounts Receivable.  Management Company shall collect
accounts receivable of Operating Company in a commercially reasonable
manner.  Management Company shall pay over to Operating Company all such
Accounts Receivable as specified in Section 1 (e) hereof.  Management Company
will make available to Operating Company reports setting forth the amount of
Accounts

 
- 1 -

--------------------------------------------------------------------------------

 

Receivable collected, the persons from whom such Accounts Receivable have been
collected and, if specified by the payor, the invoice number and date to which
such Accounts Receivable are to be applied.  Management Company further agrees
to make all information relating to the collection of the Accounts Receivable
available to Operating Company upon reasonable request therefore.
 
e.  Collection Procedures.  Management Company will collect all payments on
invoices rendered by Operating Company.  Management Company shall post all funds
received to the corresponding invoice and make any appropriate deduction or
adjustment in accordance with the procedures set forth by Operating
Company.  Management Company shall remit to Operating Company all cash collected
on invoices, to the extent they are Accounts Receivable of the Business.
 
f.  Payment of Trade Payables.  Management Company shall fund bank accounts from
the revenues of the Business the proceeds of which shall be used for the payment
of Operating Company's obligations relative to the Business such as payroll
checks and checks for payment of accounts payable.
 
g.  Email.  Management Company acknowledges and agrees that it shall be
obligated to maintain at its own cost and expense, an email system relative to
the operation of the Business.
 
h.  Computer Systems.  Management Company acknowledges and agrees that it will
maintain and operate the computer and information systems currently being
utilized by Operating Company for sales and inventory reporting and tracking,
accounts receivable and general ledger accounting (the “Computer
Systems”).  Operating Company shall be permitted access to and use of the
Computer Systems in order to permit Operating Company and/or Management Company
on behalf of Operating Company to close Operating Company's books, to record
sales transactions, collect accounts receivables, process customer orders,
process purchase orders, maintain inventory and to maintain Operating Company's
general ledger.
 
i.  Data and Communication Services.  Management Company shall provide all
communication services, including, but not limited to, maintenance of the data
communication lines and system, telephone system and other like services
required for the Business.
 
j.  Employee Benefits.  Management Company will be responsible for the
administration of all existing health and welfare benefit plans offered to
Operating Company employees, if any.
 
2.  Payments.  In addition to any specific reimbursement or other obligation of
Operating Company set forth herein, during the term hereof, Operating Company
shall pay to Management Company an amount equal to all net revenues of the
Business after payment of all expenses associated with the operation of such
business including a reserve for payment of future expenses related to the
operation of the business.
   
3.  Term.  Management Company understands and acknowledges that the term of this
Agreement is (i) on an “at-will” basis, (ii) is for an unspecified duration, and
(iii) may be terminated at any time, with or without cause, and with or without
notice, at Operating Company’s option.  In the event of the termination or
expiration of this Agreement, the following provisions shall apply:
 
a.   Management Company shall cease performing Services and shall submit an
invoice for any amounts which may be due Management Company under this Agreement
as of the date of termination if there are any funds available from Business’
operations; and
 
b.   Management Company shall deliver to Operating Company all information
related to the operation of Business in Management Company’s possession or under
Management Company’s control.
 
4.  Miscellaneous.

 
- 2 -

--------------------------------------------------------------------------------

 

 
a.  Assignment.  Neither party shall assign any of its rights or delegate any of
its obligations under this Agreement, without the express prior written consent
of the other party.
 
b.  Amendments.  This Agreement may be amended, modified, or superseded, and any
of the terms hereof may be waived, only by written instrument executed by the
parties hereto or in the case of a waiver, by the party waiving compliance.  The
failure of any party at any time to require performance of any provision hereof
shall in no manner affect the right at a later time to enforce the same.  No
waiver by any party of any term continued in this Agreement shall be deemed or
construed as a further or continuing waiver of any such breach in any subsequent
instance or a waiver of any such breach in any subsequent instance or a waiver
of any breach of any other terms contained in this Agreement.
 
c.  Independent Contractors.   In performing the Services, nothing in this
Agreement shall be construed to create the relationship of employer-employee,
principal-agent or master-servant, either expressed or implied. Further, the
relationship between the Parties is that of contract, Management Company being
an independent contractor, free from interference or control by Operating
Company in the performance of the services set forth herein, subject only to the
terms of this Agreement. Neither Operating Company nor Management Company has
the authority to bind or incur any obligation for the other, and each agrees
that Management Company will not hold itself out to any third party as having,
or act toward any third party in any manner which would suggest that they have,
any such authority.
 
d.  Ownership of Information.  Management Company and Operating Company agree
that all files, computer programs, tapes, records, materials, data, papers,
reports, and other information relating to the services which were obtained as a
result of its performance of its obligations under this Agreement are vested in
and owned by Operating Company.  Management Company agrees to return to
Operating Company all such property owned by Operating Company and which is in
Management Company’s possession upon termination of this Agreement or at any
earlier time immediately upon the request of Operating Company.  This clause
will survive the termination of this Agreement.
 
e.  Headings.  Headings in this Agreement are for convenience only and shall not
be deemed to have any substantive effect.
 
 f.  Counterparts.  This Agreement may be executed on separate counterparts,
each of which will be deemed an original, which counterparts may be delivered to
the other party hereto by facsimile transmission, and all of which taken
together will constitute one and the same instrument.
 
f.  Severability.  If any term, covenant, condition or provision of this
Agreement is held by a court of competent jurisdiction to be invalid, void or
unenforceable, the remainder of the provisions hereof shall remain in full force
and effect and shall in no way be affected, impaired or invalidated thereby.
 
g.  Governing Law.  This Agreement shall be governed by, and construed and
interpreted in accordance with the laws of the State of Florida, without regard
to choice of law principles thereof.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 
China Bull Management, Inc.
 
By: /s/ Andrew Chien
 
Name: Andrew Chien

 
- 3 -

--------------------------------------------------------------------------------

 

 
China Bull Holding, Inc.
 


By: /s/ Andrew Chien
Name: Andrew Chien
Title: Chief Executive Officer
 

